DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 is objected to because of the following informalities:  
In claim 17, line 1, “non-transitory, computer readable method” should be -- non-transitory, computer readable medium --.
In claim 17, line 12, “sending recommendation, to the physician, the correlated data points” should be -- sending said recommendation, to the physician, --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 recites “said recommendation being a ranked recommendation based on configurable weights associated with said at least two correlated data points.” However, the as-filed disclosure does 
Claims 18-20 are rejected as being dependent on claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "send, to the physician, a datum stored in a treatment database" in line 2. It is unclear whether this “treatment database” is the same or different from the “treatment database” in line 14 of claim 11, upon which claim 16 depends. If they are different, Examiner recommends numbering the different databases (i.e., first, second, third, etc. treatment database). For examination purposes, Examiner interprets the “treatment database” in line 2 as the same as that of line 14 of claim 11 and the limitation "send, to the physician, a datum stored in a treatment database" is interpreted as: “send, to the physician, a datum stored in the treatment database.”
Claim 20 recites the limitation "send, to the physician, a datum stored in a treatment database" in line 2. It is unclear whether this “treatment database” is the same or different from the “treatment database” in line 14 of claim 17, upon which claim 20 depends. If they are different, Examiner recommends numbering the different databases (i.e., first, second, third, etc. treatment database). For 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 18 is drawn to a non-transitory, computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 17 (which is representative of independent claims 1, 11) recites a. receiving…from a physician…, a request for accessing at least a portion of a patient data and parameters related to the patient, wherein the patient data is stored…; b. allowing the patient to manage access to the patient data…; c. correlating and matching…the parameters with patients' data to identify and recommend at least two correlated data points relevant for the patient, said recommendation being a ranked recommendation based on configurable weights associated with said at least two correlated data points; d. [providing] recommendation, to the physician, the correlated data points for being used towards treatment of a chronic disease of the patient; e. storing the correlated data points relevant for the patient…; and f. verifying [...a...] key from at least one of the patient or the physician to access...
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer 
Claim 1 recites additional elements (i.e., computer having a correlation engine; health care network; physician network device; blockchain; user device) to perform the abstract idea. Claim 11 recites additional elements (i.e., computing system having processors, memory, correlation engine, treatment database; health care network; physician network device; blockchain; user device) to perform the abstract idea. Claim 17 recites additional elements (i.e., computer having a non-transitory, computer readable medium, correlation engine, treatment database; health care network; physician network device; blockchain; user device) to perform the abstract idea. Looking to the specifications, the computer having a non-transitory, computer readable medium, engine, database, processors, memory are described at a high level of generality (¶ 0016-0023), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the health care network; physician network device; blockchain; user device only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “receiving…a request” only provides input data for the performance of the abstract idea and “sending recommendation” and “storing the correlated data points” only sends and stores the output data of the performed abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer having a non-transitory, computer readable medium, engine, database, processors, memory) does not impose any meaningful limitation on the computer (Aunger: ¶ 0031; ¶ 0034-0036; ¶ 0047; ¶ 0061; ¶ 0155-0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0009; ¶ 0026; ¶ 0041; ¶ 0051; ¶ 0083), use of a blockchain to store, manage access to data, and verify an encrypted key is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “storing…in a treatment database” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana") (Nawana: ¶ 0300; ¶ 0305) and Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0087; ¶ 0212), use of a database to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of 
Dependent claims 2-10, 12-16, 18-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-10, 12-16, 18-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana").
Regarding claim 1, Aunger teaches a computer-implemented method for improving treatment of a chronic disease of a patient, comprising: 
a. receiving in a health care network (Aunger: ¶ 0030; ¶ 0039), from a physician using a physician network device, a request (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097) for accessing at least a portion of a patient data and parameters including a first parameter and a second parameter related to the patient (Examiner interprets the reason for receiving a request (i.e., “for accessing at least a portion of a patient data and parameters related to the patient”) as intended use, or result of the “receiving,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the patient data is stored over a blockchain (Aunger: ¶ 0155-0157); 
b. allowing the patient to manage access to the patient data (Aunger: ¶ 0031; ¶ 0034-0036) in the blockchain (Aunger: ¶ 0155-0157) via a user device communicatively coupled with the health care network (Aunger: ¶ 0030; ¶ 0039); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
c. correlating, using a correlation engine, the first parameter with patients' data to identify at least two correlated data points relevant for the patient (Nawana: ¶ 0324, i.e., Examiner interprets the “modification, e.g., …add or change medication type and dosage, etc.” as the claimed two correlated data points because the modification is based on “[comparison] to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor”); and 
(Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider, e.g., by providing an alert to the care provider indicating that modification of the patient's post-op treatment plan is recommended”) for being used towards treatment of a chronic disease of the patient (Examiner interprets the reason for sending recommendation (i.e., “for being used towards treatment”) as intended use, or result of the “sending,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the correlating, using a correlation engine, the first parameter with patients' data to identify at least two correlated data points relevant for the patient; and sending, to the physician, the correlated data points, as taught by Nawana, within the system of Aunger, with the motivation of ““help determine the efficacy of a particular patient's post-op treatment plan in achieving the desired functional outcome, and/or to help monitor the patient's general health” (Nawana: ¶ 0324).
Regarding claim 2, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising storing the correlated data points relevant for the patient in a treatment database (Nawana: ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 3, Aunger and Nawana teach the computer-implemented method of claim 1, wherein the physician is an individual belonging to one of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, or a pharmaceutical company.
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising verifying an encrypted key from at least one of the patients or the physician to access (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key or private decryption”; ¶ 0061).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 5, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising providing an encrypted key to at least one of the patients or the physician, to access the blockchain (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 6, Aunger and Nawana teach the computer-implemented method of claim 1, wherein allowing the patient to manage access to the patient data in the blockchain via a user device comprises allowing the patient to select patient data accessible to a physician (Aunger: ¶ 0031; ¶ 0034-0036).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising sending, to the physician, a datum stored in a treatment database (Nawana: figure 3, “System” 10 sends data stored in its databases, including treatment database 312, to client stations 14; ¶ 0118; ¶ 0163, i.e., “Patient compliance response to medicinal treatments can be monitored, e.g., by a patient's treating physician, by viewing compliance data stored in the treatment database 312…the treatment database 312, where the data can be accessed and reviewed by, e.g., the patient's surgeon”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising verifying that the physician has at least one public key to access the blockchain (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key…decryption”; ¶ 0061).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 9, Aunger and Nawana teach the computer-implemented method of claim 1, further comprising extracting a most re- occurring data point (Nawana: ¶ 0167, i.e., “a particular patient's treatment plan should be modified based on another set of patients' data indicating low or high effectiveness for a particular treatment aspect”; ¶ 0324, i.e., Examiner interprets the “modification, e.g., perform a specific exercise once every other day instead of once daily, cease performance of a particular exercise, decrease salt intake, wear a knee brace 24/7 instead of only while sleeping, add or change medication type and dosage, etc.” as the claimed most re-occurring data point because the recommended modification is based on the most effective treatment for the other patients) when a correlation level is greater than a predefined threshold (Nawana: ¶ 0324, i.e., Examiner interprets the “correlation factor” being “high” “as determined by the system” as the claimed correlation level being greater than a predefined threshold).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 11, Aunger teaches a system for improving treatment of a chronic disease of a patient, the system comprising: 
a. one or more processors; and 
b. a memory communicatively coupled to the one or more processors and storing instructions which, when executed by the one or more processors, cause the system (Aunger: ¶ 0224-0225) to: 
receive in a health care network (Aunger: ¶ 0030; ¶ 0039), from a physician using a physician network device, a request (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097) for (Examiner interprets the reason for receiving a request (i.e., “for accessing at least a portion of a patient data and parameters related to the patient”) as intended use, or result of the “receiving,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the patient data is stored over a blockchain (Aunger: ¶ 0155-0157); 
allow the patient to manage access to the patient data (Aunger: ¶ 0031; ¶ 0034-0036) in the blockchain (Aunger: ¶ 0155-0157) via a user device communicatively coupled with the health care network (Aunger: ¶ 0030; ¶ 0039); 
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
correlate, using a correlation engine, the parameters with patients' data to identify at least two correlated data points relevant for the patient (Nawana: ¶ 0324, i.e., Examiner interprets the “modification, e.g., …add or change medication type and dosage, etc.” as the claimed two correlated data points because the modification is based on “[comparison] to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor”); 
send, to the physician, the correlated data points (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider, e.g., by providing an alert to the care provider indicating that modification of the patient's post-op treatment plan is recommended”) for being used towards treatment of the chronic disease of the patient (Examiner interprets the reason for sending recommendation (i.e., “for being used towards treatment”) as intended use, or result of the “sending,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
store the correlated data points relevant for the patient in a treatment database (Nawana: ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 12, Aunger and Nawana teach the system of claim 11, wherein the physician is an individual belonging to one of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, or a pharmaceutical company.
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 13, Aunger and Nawana teach the system of claim 11, wherein the one or more processors further execute instructions to verify an encrypted key from at least one of the patient or the physician to access the blockchain (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key or private decryption”; ¶ 0061).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 14, Aunger and Nawana teach the system of claim 11, wherein the one or more processors further execute instructions to provide an encrypted key to at least one of the patient or the physician, to access the blockchain (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 15, Aunger and Nawana teach the system of claim 11, wherein to allow the patient to manage access to the patient data in the blockchain via a user device the one or more processors execute instructions to allow the patient to select patient data accessible to a physician (Aunger: ¶ 0031; ¶ 0034-0036).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 16, Aunger and Nawana teach the system of claim 11, wherein the one or more processors further execute instructions to send, to the physician, a datum stored in a treatment database (Nawana: figure 3, “System” 10 sends data stored in its databases, including treatment database 312, to client stations 14; ¶ 0118; ¶ 0163, i.e., “Patient compliance response to medicinal treatments can be monitored, e.g., by a patient's treating physician, by viewing compliance data stored in the treatment database 312…the treatment database 312, where the data can be accessed and reviewed by, e.g., the patient's surgeon”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 17, Aunger teaches a non-transitory, computer readable method storing instructions which, when executed by a processor, cause a computer to perform a method, the method comprising: 
a. receiving in a health care network (Aunger: ¶ 0030; ¶ 0039), from a physician using a physician network device, a request (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097) for accessing at least a portion of a patient data and parameters related to the patient (Examiner interprets the reason for receiving a request (i.e., “for accessing at least a portion of a patient data and parameters related to the patient”) as intended use, or result of the “receiving,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the patient data is stored over a blockchain (Aunger: ¶ 0155-0157); 
b. allowing the patient to manage access to the patient data (Aunger: ¶ 0031; ¶ 0034-0036) in the blockchain (Aunger: ¶ 0155-0157) via a user device communicatively coupled with the health care network (Aunger: ¶ 0030; ¶ 0039); 
f. verifying an encrypted key from at least one of the patient or the physician to access the blockchain (Aunger: ¶ 0047, i.e., “the authorization token may be utilized to confirm identity of the medical professional 154…the authorization token may be utilized in the decryption process, such as via public key or private decryption”; ¶ 0061).
Yet, Aunger does not explicitly teach, but Nawana teaches, in the same field of endeavor, 
c. correlating and matching, using a correlation engine, the parameters with patients' data to identify and recommend at least two correlated data points relevant for the patient (Nawana: ¶ 0324, i.e., Examiner interprets the “modification, e.g., …add or change medication type and dosage, etc.” as the claimed two correlated data points because the modification is based on “[comparison] to the aggregate of other patients' data having similarities in multiple factors as determined by the system 10 for a high correlation factor”), said recommendation being a ranked recommendation based on configurable weights associated with said at least two correlated data points (Nawana: ¶ 0167, i.e., Examiner interprets the modification being “based on another set of patients' data indicating low or high effectiveness” as the claimed recommendation being ranked based on configurable weights; ¶ 0324); 
d. sending recommendation, to the physician, the correlated data points (Nawana: ¶ 0324, i.e., “The patient monitoring module 244 can be configured to suggest the modification of the patient's treatment post-op plan to the patient's care provider, e.g., by providing an alert to the care provider indicating that modification of the patient's post-op treatment plan is recommended”) for being used towards treatment of a chronic disease of the patient (Examiner interprets the reason for sending recommendation (i.e., “for being used towards treatment”) as intended use, or result of the “sending,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); 
e. storing the correlated data points relevant for the patient in a treatment database (Nawana: ¶ 0300, i.e., “post-op care options stored in the treatment plan database 328”; ¶ 0305); and 
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 18, Aunger and Nawana teach the non-transitory, computer readable medium of claim 17, wherein the one or more processors further execute instructions to provide an encrypted key to at least one of the patients or the physician, to access the blockchain (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 19, Aunger and Nawana teach the non-transitory, computer readable medium of claim 17, wherein to allow the patient to manage access to the patient data in the blockchain via a user device the one or more processors execute instructions to allow the patient to select patient data accessible to a physician (Aunger: ¶ 0031; ¶ 0034-0036).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 20, Aunger and Nawana teach the non-transitory, computer readable medium of claim 17, wherein the one or more processors further execute instructions to send, to the physician, a datum stored in a treatment database (Nawana: figure 3, “System” 10 sends data stored in its databases, including treatment database 312, to client stations 14; ¶ 0118; ¶ 0163, i.e., “Patient compliance response to medicinal treatments can be monitored, e.g., by a patient's treating physician, by viewing compliance data stored in the treatment database 312…the treatment database 312, where the data can be accessed and reviewed by, e.g., the patient's surgeon”).
The obviousness of combining the teachings of Aunger and Nawana are discussed in the rejection of claim 1, and incorporated herein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Nawana et al. (U.S. Patent App. Pub. No. US 2018/0344308 A1, hereinafter referred to as "Nawana"), as applied to claims 1-9, 11-20 above, further in view of Wisser et al. (U.S. Patent App. Pub. No. US 2019/0180862 A1, hereinafter referred to as "Wisser"). 
Regarding claim 10, Aunger and Nawana teach the computer-implemented method of claim 1.
Yet, Aunger and Nawana do not explicitly teach, but Wisser teaches, in the
same field of endeavor, further comprising correlating a second parameter with patients' data (Wisser: ¶ 0129, i.e., Examiner interprets the “historical clinical information of the respective patients” as the claimed new predetermined parameter in the user data) when a correlation level is less than a predefined threshold (Wisser: ¶ 0129, i.e., Examiner interprets the “If a match doesn't occur” as the claimed correlation level being less than a predefined threshold).
(Wisser: ¶ 0048).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") teaches allowing a patient to manage access of his data on a blockchain via decryption keys.
JP6709166B2 teaches using machine learning processes to classify medical data and match the patient with his subgroup.
“Automated Virtual Coach for Surgical Training” teaches using matching techniques to look-up similar surgeries for guidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/E.H./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626